98 F.3d 1349
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Manuel Sesario DEPINEDA, Plaintiff-Appellant,v.COLORADO, STATE OF;  Department of Corrections (Colorado);Aristedes W. Zavaras, Agent of Colorado;  William Price,Agent of Colorado and all DOC employees, Agents of Colorado;Roy Romer, Governor, Agent of Colorado;  Gale Norton, Agentof Colorado;  Ed Lawson, Correction Officer, Agent,Defendants-Appellees.
No. 96-1238.
United States Court of Appeals, Tenth Circuit.
Oct. 15, 1996.

Before ANDERSON, LOGAN, and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Manuel Sesario DePineda appeals the district court's order dismissing his pro se action against defendants.  For the reasons stated below, we dismiss the appeal.


4
DePineda is an inmate in the custody of the Colorado Department of Corrections.  Although the state failed to raise the point, in 1994, we imposed appellate sanctions on DePineda as a result of his repetitive and abusive filings.   DePineda v. Hemphill, 34 F.3d 946, 948 (10th Cir.1994).  As set forth in that opinion, we enjoined DePineda from proceeding as a pro se appellant unless he first obtains permission.  We required DePineda to file certain documents with the clerk of the court, who would forward them to the Chief Judge "for review to determine whether to permit a pro se appeal....  Without the Chief Judge's approval, the matter will be dismissed."   Id. DePineda has failed to file the specified documents.  Thus lacking the required approval, the matter is hereby


5
DISMISSED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3